In an action to recover damages for medical malpractice, the defendant third-party plaintiff appeals from an order of the Supreme Court, Kings County (Bellard, J.), entered October 22, 1998, which granted the motion of the third-party defendants New York Health & Hospitals Corporation, City Center Hospital at Woodhull a/k/a Woodhull Hospital, and Dr. Hernandez to sever the third-party action.
Ordered that the order is reversed, with one bill of costs, and the motion is denied.
The Supreme Court improvidently exercised its discretion in granting the motion for a severance as, under the circumstances of this case, separate trials before different juries would present the possibility of inconsistent verdicts. Moreover, the factual and legal questions involved in the causes of action against the defendants and third-party defendants are sufficiently related so that the interests of justice and judicial economy call for a single trial (see, Woodhouse v Orangetown Pediatrics, 213 AD2d 362; Guilford v Netter, 179 AD2d 801; see also, Shanley v Callarían Indus., 54 NY2d 52, 57). S. Miller, *443J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.